          Case 1:19-cv-00066-KGB Document 4 Filed 10/29/20 Page 1 of 1




                        THE UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF ARKANSAS
                               NORTHERN DIVISION

LISA MURPHY                                                                         PLAINTIFF
ADC #760343

v.                            Case No. 1:19-cv-00066-KGB-JTK

P. MALLOTT, et al.                                                              DEFENDANTS

                                            ORDER

       Before the Court are Proposed Findings and Recommendations submitted by United States

Magistrate Judge Jerome T. Kearney (Dkt. No. 3). Judge Kearney recommends that plaintiff Lisa

Murphy’s complaint be dismissed without prejudice for failure to prosecute (Id., at 3). Ms.

Murphy has not filed objections, and the time to file objections has passed. After careful

consideration, the Court finds no reason to alter or reject Judge Kearney’s conclusion. Therefore,

the Court adopts the Proposed Findings and Recommendations in their entirety as this Court’s

findings of fact and conclusions of law (Dkt. No. 3). The Court dismisses without prejudice Ms.

Murphy’s complaint and denies the relief requested therein (Dkt. No. 1).

       It is so ordered this 29th day of October, 2020.


                                                     _________________________________
                                                     Kristine G. Baker
                                                     United States District Judge
